DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/31/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
On page 17, paragraph [00051], line 1: "chat formatting module 302" is incorrectly numbered and should read either "chat formatting module 202" or "chat manager module 302.".  
On page 21, paragraph [00058], line 15: “may the generate” should read “may then generate.”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite various limitations that, but for the recitation of generic computer components (i.e. non-transitory memory, . The claims under their broadest reasonable interpretation cover the concept of reviewing a chat utterance provided by a user, analyzing the utterance in order to determine a context for the utterance, determining a probability that a word from that utterance is associated with a particular vocabulary token in a group of such tokens from one of a plurality of vocabularies, and outputting a text based on the associated tokens. The elements of the claim can be performed by a person reviewing the chat utterance and manually substituting tokens from the vocabularies in the human mind or with the aid of pen and paper, see MPEP 2106.04(a)(2) III.
This judicial exception is not integrated into a practical application because the claims on recite elements in the form of "a non-transitory memory," "one or more hardware processors," and a "non-transitory machine-readable medium." These elements are used to perform the claimed methods and steps and are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect to integration of the abstract idea

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 8, and 15 recite the limitation "the mapped tokens" in the last line of the claims.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the term “the mapped tokens” has been construed to be any token which has been associated with a word in the chat utterance. Further dependent claims which include similar terminology to this limitation and claims which depend on claims 1, 8, and 15 are similarly rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 8-11, 13-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomson, et al. (Doc. ID. GB 2327133 A), hereinafter Thomson. 

Regarding claim 1, Thomson teaches a system, comprising: 

one or more hardware processors coupled with the non-transitory memory and configured to read instructions from the non-transitory memory to cause the system to perform operations (Spec. page 7, paragraph 3, lines 4-8) comprising:
receiving a request for formatting a chat utterance (Spec. page 3, step A); 
analyzing the chat utterance on a character-by-character basis (Spec. page 5, paragraph 3, line 1 – page 6, continuing paragraph, line 2); 
determining, from a plurality of contexts, a particular context associated with the chat utterance based on the analyzing the chat utterance (Spec. page 3, paragraph 1, steps C-E; Spec. page 4, paragraph 2, lines 8-11; for examination purposes, the medically relevant entries and groups of entries are considered to be a plurality of contexts which the tokens identify); 
mapping each word in the chat utterance to a token (Spec. page 3, Step B) from a group of tokens (Spec. page 2, paragraph 4, lines 4-6) based on one or more characters within a word in the chat utterance (Spec. page 3, paragraph 2, lines 1-5)  and the particular context determined for the chat utterance (Spec. page 4, paragraph 2, lines 8-11), wherein the group of tokens comprises at least a plurality of vocabulary tokens (Spec. page 2, paragraph 4, lines 4-6), wherein each vocabulary token of the plurality of vocabulary tokens corresponds to a vocabulary (Spec. page 3-4, paragraph 2, lines 5-7; for examination purposes, the terms in the files of the reference constitute the tokens in the present inventions and the tokens in the reference point to contexts as described above); and 
generating a formatted chat utterance based on the mapped tokens (Spec. page 6, paragraph 4, lines 1-2).

claim 2, in addition to the elements stated above regarding the system of claim 1, Thomson further teaches wherein the mapping each word in the chat utterance to the token comprises: 
determining a respective probability that a first word in the chat utterance is associated with each of a plurality of vocabularies from a dictionary (Spec. page 7, paragraph 4, line 1- page 8, continuing paragraph, line 3; Spec. page 8, paragraph 2, lines 4-8 and Spec. page 8, paragraph 3, lines 1-4; The process of determining the most likely match begins with each keyword from the utterance starting with an equal likelihood of being matched to a candidate primary term in the primary and/or one of the secondary files. No candidate term match is more likely over another until the tokens are considered. The number of tokens connecting each keyword’s primary term candidate to groups of qualifying secondary terms adjusts which match is the most likely).
modifying at least one of the respective probabilities based on the particular context determined for the chat utterance (Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files); and 
selecting, from the plurality of vocabularies, a particular vocabulary for the first word based on the modified respective probabilities of the plurality of vocabularies (Spec. page 10, paragraph 1, lines 1-3; The “most likely match” indicates that the keyword is most likely in the primary file).
Regarding claim 3, in addition to the elements stated above regarding the system of claim 2, Thomson further teaches wherein the respective probability that the first word is associated with a first vocabulary of the plurality of vocabularies is determined based on a similarity between the first word 

Regarding claim 4, in addition to the elements stated above regarding the system of claim 2, Thomson further teaches wherein the respective probability that the first word is associated with a first vocabulary of the plurality of vocabularies is determined based on a predefined rule associated with the first word (Spec. page 10, paragraph 1, lines 1-3;  for examination purposes, “The candidate with all Y's or the greatest number of Y's is selected as the most likely match” is considered to be a predefined rule associated with the first word).

Regarding claim 8, Thomson teaches a method (Spec. page 4, paragraph 2, lines 1-3), comprising: 
receiving a request for formatting an utterance (Spec. page 3, step A);
dividing the utterance into a plurality of character components (Spec. page 5, paragraph 3, line 1 – page 6, continuing paragraph, line 2); 
determining context information associated with the utterance based on the character components of the utterance (Spec. page 3, paragraph 1, steps C-E; Spec. page 4, paragraph 2, lines 8-11; for examination purposes, the keywords are character components and the medically relevant entries and groups of entries are considered to be a plurality of contexts which the tokens identify); 

OCP.D2019.100510.US1generating formatted texts based on the mapped tokens (Spec. page 6, paragraph 4, lines 1-2).

Regarding claim 9, in addition to the elements stated above regarding the method of claim 8, Thomson further teaches determining a distribution of characters in the utterance, wherein the context information is determined further based on the distribution of characters in the utterance (Spec. page 6, paragraph 1, lines 1-4).

Regarding claim 10, in addition to the elements stated above regarding the method of claim 8, Thomson further teaches identifying different characters that appear in the utterance (Spec. page 5, paragraph 2, lines 1-6), wherein the context information is determined further based on the identified different characters in the utterance (Spec. page 3, paragraph 1, steps C-E).

Regarding claim 11 in addition to the elements stated above regarding the method of claim 8, Thomson further teaches: defining a context space associated with a plurality of contexts, wherein the context information indicates a position within the context space (Spec. page 4, paragraph 2, lines 8-11; the relevant entries and groups of entries are considered to be a context space with a plurality of contexts and the tokens indicate positions within the context space for examination purposes).

claim 13, in addition to the elements stated above regarding the method of claim 8, Thomson further teaches wherein the mapping each word in the utterance to a token comprises: 
generating a probability distribution of a word in the utterance over the plurality of vocabulary tokens based on similarities between the word and the vocabularies corresponding to the plurality of vocabulary tokens (Spec. page 9, paragraph 1, lines 1-3; This example shows the first keyword “chro” being matched to the candidate primary term “chromatrichia” of a primary file based on similarity between the keyword and the primary file – i.e. a similarity between a sequence of letters contained in both the keyword and the file. Spec. page 7, paragraph 4, line 1- page 8, continuing paragraph, line 3; Spec. page 8, paragraph 2, lines 4-8; Spec. page 8, paragraph 3, lines 1-4; The process of determining the most likely match begins with each keyword from the utterance starting with an equal likelihood of being matched to a candidate primary term in the primary and/or one of the secondary files. No candidate term match is more likely over another until the tokens are considered. The number of tokens connecting each keyword’s primary term candidate to groups of qualifying secondary terms adjusts which match is the most likely).

Regarding claim 14, in addition to the elements stated above regarding the method of claim 13, Thomson further teaches modifying the probability distribution based on the context information (Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files).

claim 15, Thomson teaches a non-transitory machine-readable medium having stored thereon machine- readable instructions executable to cause a machine to perform operations comprising (Spec. page 7, paragraph 3, lines 4-8): 
receiving a request for formatting a chat utterance (Spec. page 3, step A); 
4849-6611-9604 v.1-29-Attorney Docket No.: 70481.2688US01OCP.D2019.100510.US1determining character attributes within the chat utterance, wherein the character attributes represent a distribution of characters within the chat utterance (Spec. page 6, paragraph 1, lines 1-4; for examination purposes, right truncation is considered to be a character attribute); 
determining context information for the chat utterance based on the character attributes (Spec. page 3, paragraph 1, steps C-E; Spec. page 4, paragraph 2, lines 8-11); 
mapping, based on the context information determined for the chat utterance (Spec. page 4, paragraph 2, lines 8-11), each word in the chat utterance to a token (Spec. page 3, Step B) from a group of tokens comprising at least a plurality of vocabulary tokens (Spec. page 2, paragraph 4, lines 4-6), wherein each vocabulary token of the plurality of vocabulary tokens corresponds to a vocabulary (Spec. page 3-4, paragraph 2, lines 5-7); and
generating a formatted chat utterance based on the mapped tokens (Spec. page 6, paragraph 4, lines 1-2).

Regarding claim 16, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 15, Thomson further teaches wherein the mapping each word in the chat utterance to the token comprises: 
determining a probability distribution of a first word in the chat utterance over the plurality of vocabularies (Spec. page 9, paragraph 1, lines 1-3; This example shows the first keyword “chro” being matched to the candidate primary term “chromatrichia” of a primary file based on similarity between the keyword and the primary file – i.e. a similarity between a sequence of letters contained in both the 
modifying the probability distribution based on the context information (Spec. page 8, paragraph 4, lines 1-4; Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The number of tokens, representing context, associated with each potential primary term match modifies the likelihood of that keyword/candidate match in the primary file is the correct primary term as the N’s in the status matrix are set to Y’s when keyword/candidate matches are found in the files); and 
selecting, from the plurality of vocabularies, a particular vocabulary for the first word based on the modified probability distribution (Spec. page 10, paragraph 1, lines 1-3; The “most likely match” indicates that the keyword is most likely in the primary file).

Regarding claim 17, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 16, Thomson further teaches wherein the modifying the probability distribution comprises increasing a first probability associated with a first vocabulary based on the context information (Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The matrix on page 10 shows that the candidate with the most Y’s has now had its likelihood adjusted to be the most likely primary term, thus the first probability associated with the primary file and the associated keyword is increased).

claim 18, in addition to the elements stated above regarding the non-transitory machine-readable medium of claim 16, Thomson further teaches wherein the modifying the probability distribution comprises decreasing a second probability associated with a second vocabulary based on the context information (Spec. page 9, paragraph 4, lines 6-11; Spec. page 10, paragraph 1, lines 1-3; The matrix on page 10 shows that the candidate with the most Y’s has now had its likelihood of being a secondary term and being in the secondary file adjusted to be lower).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Fahlman, et al. (Doc. ID. WO 9924955 A1), hereinafter Fahlman.
Regarding claim 5, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises a masked token, and wherein the mapping each word in the chat utterance to the token comprises: 
determining that the first word comprises sensitive data based on the analyzing; and 
in response to determining that the first word comprises sensitive data, mapping the first word to the masked token.
	Fahlman teaches a method and apparatus (Spec. page 4, lines 16-20) wherein a group of tokens comprises a masked token (Spec. page 12, lines 6-8), and wherein the mapping each word in a chat utterance to the token comprises: 

determining that the first word comprises sensitive data based on the analyzing (Spec. page 9, lines 3-6); and 
in response to determining that the first word comprises sensitive data, mapping the first word to the masked token (Spec. page 9, lines 16-19).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomson to incorporate the teachings of Fahlman to provide a system comprising a masked token which can determine that the first word comprises sensitive data based on the analyzing; and in response to determining that the first word comprises sensitive data, mapping the first word to the masked token. Doing so would sanitize the output (Spec. page 5, lines 11-13), hiding sensitive information, and thereby increasing data security of the output for transmittal for further processing (Spec. page 13, line 18- page 14 line 2 of Fahlman).

Regarding claim 19, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises a masked token, and wherein the mapping each word in the chat utterance to the token comprises: 
determining that the first word comprises sensitive data based on the analyzing; and 
in response to determining that the first word comprises sensitive data, mapping the first word to the masked token.
	Fahlman teaches a method and apparatus (Spec. page 4, lines 16-20) wherein a group of tokens comprises a masked token (Spec. page 12, lines 6-8), and wherein the mapping each word in a chat utterance to the token comprises: 

determining that the first word comprises sensitive data based on the analyzing (Spec. page 9, lines 3-6); and 
in response to determining that the first word comprises sensitive data, mapping the first word to the masked token (Spec. page 9, lines 16-19). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomson to incorporate the teachings of Fahlman.  Doing so would sanitize the output (Spec. page 5, lines 11-13), hiding sensitive information, and thereby increasing data security of the output for transmittal for further processing (Spec. page 13, line 18- page 14 line 2 of Fahlman).

Claims 6, 7, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Bachrach, et al. (Doc. ID. US 20190251165 A1), hereinafter Bachrach.
Regarding claim 6, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises an unknown token, and wherein the mapping each word in the chat utterance to a token comprises: 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary; and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token.
	Bachrach teaches methods and systems for processing data exchanged between computing devices (Spec. page 1, Paragraph [0001], lines 1-3) wherein a group of tokens further comprises an unknown token (Spec. page 4, Paragraph [0039], lines 15-21; the “out-of-dictionary symbol” <UNK> is 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary (Spec. page 4, Paragraph [0037], lines 1-8; Text strings are divided into discrete sets of characters corresponding to word components, referred to as a “term” or “token”; Spec. page 4, Paragraph [0039], lines 19-21; “any token not in the dictionary”); and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token (Spec. page 4, Paragraph [0039], lines 19-21; “any token not in the dictionary is replaced with an out-of-dictionary symbol,” i.e. the unknown token).
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomson to incorporate the teachings of Bachrach by including an unknown token in the group of tokens and mapping the first word to the unknown token in response to determining that the first word is not associated with any vocabulary in the dictionary. Bachrach recognizes that when computing devices accept natural language inputs for queries related to complex situations, it may become impossible to predict all possible inputs and adding the elements relating to the unknown tokens provides a way to handle such unpredicted inputs (Spec. page 1, [0002], lines 13-16). 

Regarding claim 7, in addition to the elements stated above regarding the system of claim 6, Thomson further teaches wherein the generating the formatting chat utterance comprises translating each mapped token to a formatted word, wherein a mapped token that corresponds to a vocabulary in the dictionary is translated into the corresponding vocabulary (Spec. page 2, paragraph 1, lines 4-8; Spec. page 3, paragraph 1, Steps C-K; Keywords are taken from the shorthand, matched to terms, which 

Regarding claim 20, Thomson teaches all of the elements of the current invention as stated above except that the group of tokens further comprises an unknown token, and wherein the mapping each word in the chat utterance to a token comprises: 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary; and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token.
	Bachrach teaches methods and systems for processing data exchanged between computing devices (Spec. page 1, Paragraph [0001], lines 1-3) wherein a group of tokens further comprises an unknown token (Spec. page 4, Paragraph [0039], lines 15-21), and wherein the mapping each word in the chat utterance to a token comprises: 
determining that a first word in the chat utterance is not associated with any vocabulary in a dictionary (Spec. page 4, Paragraph [0039], lines 19-21); and 
in response to determining that the first word is not associated with any vocabulary in the dictionary, mapping the first word to the unknown token (Spec. page 4, Paragraph [0039], lines 19-21). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Thomson to incorporate the teachings of Bachrach. Bachrach recognizes that when computing devices accept natural language inputs for queries related to complex situations, it may become impossible to predict all possible inputs and adding the elements relating to the unknown tokens provides a way to handle such unpredicted inputs (Spec. page 1, [0002], lines 13-16).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Thomson in view of Swisher, et al. (Doc. ID WO 2019052811 A1), hereinafter Swisher.
Thomson teaches all of the elements in claim 12 of the current invention as stated above except that the utterance is provided by a user during an online chat session, and wherein the method further comprises: 
determining an intent of the user by analyzing the formatted texts; and 
providing a response to the user within the online chat session based on the intent.
	Swisher teaches a method and apparatus for sharing medical records in response to a user request (Spec. page 2, [0005], lines 1-2) wherein the utterance is provided by a user during an online chat session (Spec. page 11, [0047], lines 2-6; The collection system or device begins a communications session with a user and engages in a chat where the user responds to the request with formal answer choices “YES” or “NO;” Spec. page 14, [0057]; Record collection device 400 in communication with the user may be remote and over a wired and/or wireless communications network), and wherein the method further comprises: 
determining an intent of the user by analyzing the formatted texts (Spec. page 11, [0048], line 1; The device determines intent to authorize distribution of the records by analyzing the user’s response); and 
providing a response to the user within the online chat session based on the intent (Spec. page 11, [0048], lines 1-3; A response is provided to the user in the form of the sent records based on the authorization discussed above).
	Thompson teaches a method and apparatus for updating patient medical records. Swisher recognizes that patient medical records are scattered across multiple settings and that there is a need to be able to access them from one centralized point (Spec. page 1, [0002], lines 1-6), so they can be .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Weider et al. (US 20140365222 A1) teaches a system for human-machine interaction that uses history information, context, and user specific information in an online chat with a user. The system employs tokens and vocabularies in formatting and recognizing intent in the user utterance and in formulating responses.
Weisman et al. (US 20160335244 A1) teaches systems and methods of text normalization in chat conversations which scans text entries for in-vocabulary and out-of-vocabulary words, corrects spellings and abbreviations, and outputs formalized texts. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARKER L MAYFIELD whose telephone number is (571)272-4745. The examiner can normally be reached Monday - Friday 7:30 AM-5:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Flanders can be reached on (571) 272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARKER LEANNZA MAYFIELD
Examiner
Art Unit 2655



/ANDREW C FLANDERS/Supervisory Patent Examiner, Art Unit 2655